                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :                  CRIMINAL ACTION
                                                 :
       v.                                        :
                                                 :
STEPHEN JEMAL                                    :                  NO. 15-570

                                             ORDER

       AND NOW, this 8th day of April, 2020, upon consideration of Defendant Stephen Jemal’s

Amended Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (Docket No. 85)

and all documents filed in connection therewith, after a conference call with the parties on April

3, 2020, and for the reasons stated in the accompanying Memorandum, IT IS HEREBY

ORDERED as follows:

       1. Our ruling on the Amended Motion is DEFERRED until the end of the day of April

            12, 2020 or until the Bureau of Prisons acts upon Defendant’s administrative request

            for compassionate release, whichever occurs first.

       2. Defendant’s original Motion for Compassionate Release under 18 U.S.C. §

            3582(c)(1)(A) (Docket No. 84) is DISMISSED AS MOOT, as it was replaced by the

            Defendant’s Amended Motion.

                                                     BY THE COURT:


                                                     /s/ John R. Padova, J.

                                                     John R. Padova, J.
